—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered March 23, 2001, convicting him of kidnapping in the second degree, robbery in the second degree (three counts), criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and criminal impersonation in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly admitted photographs of the defendant dressed in police garb. These photographs were relevant to establish the defendant’s identity, and were properly authenticated by the victim (see People v Wood, 79 NY2d 958; People v Byrnes, 33 NY2d 343; Diakovasilis v Bright & Sunny Corp., 265 AD2d 294). The fact that these photographs corroborated other evidence adduced at trial did not preclude their admissibility (see People v Smaldone, 213 AD2d 685; People v Stevens, 76 NY2d 833).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 86).
The defendant’s remaining contentions are either unpreserved for appellate review or are without merit. Santucci, J.P., O’Brien, Goldstein and Cozier, JJ., concur.